Citation Nr: 1622907	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a July 2014 Board decision that denied entitlement to compensation as the surviving spouse of the Veteran should be revised or reversed on the basis of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 and January 1972.  The appellant was previously married to the Veteran and seeks benefits as a surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on a motion for CUE based on a July 2014 Board decision that denied entitlement to benefits as a surviving spouse.  The Board has previously considered that issue on multiple occasions.  The appellant testified before the undersigned in February 2016.  A hearing transcript was associated with the claims file and reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

There was no clear and unmistakable error in the Board's July 2014 decision because any misstatement of law did not manifestly change the outcome.


CONCLUSION OF LAW

The criteria for granting a motion based on clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act (VCAA) do not apply to claims alleging CUE. Parker v. Principi, 15 Vet. App. 407   (2002); Livesay v. Principi, 15 Vet. App. 165, 179   (2001) (en banc).  Therefore, discussion of compliance with VCAA is unnecessary.

The appellant contends that the Board committed clear and unmistakable error by improperly interpreting Alabama law when it found that her marriage to JM invalidated a common law marriage entered into between herself and the Veteran.  She asserts that she is entitled to benefits as a surviving spouse because she established a common law marriage with the Veteran in the years after 1977, which could only be ended by death or divorce and then she cared for the Veteran and acted as his wife in the years leading to his death.

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

After review of the extensive record and VA and Alabama state law, the Board finds that the prior Board decision misstated Alabama law but that the misstatement did not rise to the level of clear and unmistakable error because the result would not have been different but for the error.  See Fugo, 6 Vet. App. at 43-44; 38 C.F.R. § 3.105(a).

The validity of a marriage is determined under the law of the place where the parties resided at the time of the marriage.  38 C.F.R. § 3.1(j).  Here, during the periods in question, the parties resided in Alabama and the law of Alabama governs the marriage.

Alabama recognizes common law marriage.  At the time in question, the Supreme Court of Alabama explained that "[t]o constitute a common-law marriage in this state, there must first have been a mutual understanding to presently enter into the marriage relationship, permanent and exclusive of all others, after which there is a public recognition of the existence of a common law marriage."  Krug v. Krug, 292 Ala. 498, 501; 296 So. 2d 715, 718 (1974).  The Court also wrote that once the marital agreement is entered into and public recognition and cohabitation are met, the only ways to terminate a common-law marriage are by death or divorce; a party cannot legally terminate the marriage by changing his or her mind or moving out.  See Skipworth v. Skipworth, 360 So.2d 975, 977 (1978).  Finally, the Court noted that claims for common law marriage require clear and convincing proof of such a marriage.  See Reynolds v. Scott, 60 So. 2d 690 (1951); Buford v. Buford, 874 So. 2d 562, 564 (2003).    

By way of background, the appellant and Veteran were married in January 1969, had two children together, and divorced in October 1977.  See Marriage license, birth certificates, divorce decree.  The appellant has submitted multiple lay statements, records of property conveyances, and medical and insurance documents showing that after 1977, the appellant and the Veteran continued to live together and hold each other out as husband and wife.  The evidence also shows that the appellant married J.M. in October 1981 and divorced him in April 1983.  The appellant questions the validity of this marriage but does not dispute that this evidence is a true and accurate depiction of events.

In the July 2014 decision, the Board wrote "[e]ven if the Veteran and the appellant entered into a common law marriage shortly after their divorce, this common law marriage was certainly invalidated by the appellant having married J.M. in October 1981 since the continuous cohabitation requirement would then have been disrupted."  The appellant correctly points out that this is a misstatement of Alabama law.  Continuous cohabitation was not required to establish a common law marriage in Alabama at that time.  See Krug, 292 Ala. At 501, 296 So. 2d. at 718.   Instead, as discussed below, continuous cohabitation is a VA regulatory requirement.  38 C.F.R. § 3.50.
    
Moreover, it appears from the evidence that the Veteran and appellant established a common law marriage after their October 1977 divorce.  There is no indication that either was incapable of mutually agreeing to enter into the relationship.  Further, the fact that the Veteran and the appellant identified themselves as being married on legal documents and when interacting with neighbors, friends, and family evidences public recognition of the existence of a common law marriage.  See Krug, 292 Ala. at 501, 296 So. 2d. at 718.  The appellant correctly cited the notion from Skipworth that once established a common law marriage could only be terminated by death or divorce.  Skipworth, 360 So.2d at 977.  The common law marriage between appellant and the Veteran could also only end with death or divorce.  See id.  As such, the Board was incorrect in the 2014 decision when it wrote that the marriage to J.M. invalidated the common law marriage between the appellant and the Veteran.  See id.  

Because this decision finds a common law marriage after 1977, discussion of the Board's July 2014 determinations on the validity of the October 1977 divorce and subsequent marriage to J.M. is unnecessary.

Although the appellant is correct in her interpretation of Alabama law, the Board cannot recognize her as a surviving spouse because she did not satisfy the VA requirement of continuous cohabitation with the Veteran.  Accordingly, the misstatement did not rise to the level of CUE as the resulting denial would be the same regardless of the misstatement.  See  Fugo, 6 Vet. App. at 43-44. 

VA death benefits may be paid to a surviving spouse who was married to the Veteran one year or more prior to the Veteran's death, or for any period of time if a child was born of the marriage. 38 U.S.C.A. § 1102; 38 C.F.R. §§ 3.50, 3.54. 

The term "surviving spouse" means a person who was married to a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse).  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  Thus, there are two requirements to be recognized as a surviving spouse under VA law: marriage and continuous cohabitation.  Id.  

With regard to the continuous cohabitation requirement, such will be considered as being met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3,353(a).  If the separation of the parties was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, continuity of cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

As noted above, the Veteran and appellant had a common law marriage after their 1977 divorce.  However, marriage is only the first element required to receive benefits as a surviving spouse under VA regulations; continuous cohabitation is also required.  38 C.F.R. § 3.50.  The appellant had a marital relationship and lived with J.M. from October 1981 until they divorced in April 1983.  The appellant challenges the validity of her marriage to J.M. based on her standing common-law marriage with the Veteran, but she has not denied her relationship with J.M.  The relationship with J.M. from 1981 to 1983 broke the appellant's continuous cohabitation with the Veteran, despite the legal invalidity of the marriage to J.M.  

The appellant has contended that the Veteran was abusive and that she ceased to live with him out of necessity and concern for the well-being of herself and her children.  Under 38 C.F.R. § 3.53(b), the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  

The Board here concludes, for the reasons discussed above, that the VA requirement of continuous cohabitation was not met from 1981 to 1983 when appellant was in a relationship with J.M.  She cannot be classified as a surviving spouse based on the common law marriage prior to 1983.  See 38 C.F.R. §§ 3.50, 3.53(a).  Therefore, the Board's misstatement regarding the validity of that common law marriage did not manifestly changed the outcome of appellant's appeal and was not CUE.  See Russell, 3 Vet. App. at 310.                

Lastly, the Board's findings on the period after 1983 were not clearly and unmistakably erroneous.  As discussed above, the common law marriage established after 1977 remained in effect; however, continuity of cohabitation was broken from 1981 to 1983.  To satisfy the VA requirements for a surviving spouse, appellant would have to show marriage to the Veteran and continuous cohabitation after 1983.  See 38 C.F.R. § 3.50.  In the July 2014 decision, the Board found that the clear and convincing proof standard for common law marriage in Alabama was not met for the period from 1983 forward.  The Board also found that the greater weight of the credible evidence was against finding continuous cohabitation from 1983 onward.  

In reviewing for CUE, the Board finds that these prior determinations were a debatable, weighing of the facts, meaning the determinations were of the type where reasonable minds could differ.  These types of determinations are not CUE.  Russell, 3 Vet. App. at 310; Fugo, 6 Vet. App. at 43-44.  In the 2014 decision, the Board addressed the appellant's contentions that after the 1983 divorce from J.M., the Veteran and appellant cohabitated, held themselves out as married, and then lived apart because of abuse from the Veteran, not the fault of appellant.  The Board noted that the statements concerning this period of time were inconsistent in the record.  Specifically, the Board found that appellant's earlier statements differed from her later statements and the later accounts could be influenced by her desire for compensation.  The Board was also concerned with the credibility of the Veteran's mother's statements.  As fact finder, the Board may weigh the evidence and determine credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the July 2014 decision, the Board did such and found that appellant did not satisfy the criteria for benefits as a surviving spouse from 1983 forward.  The appellant has not identified any specific error in this part of the Board's decision.  She may disagree with the determination but a disagreement in the weighing of evidence is not clear and unmistakable error.  Russell, 3 Vet. App. at 310; Fugo, 6 Vet. App. at 43-44.  

The appellant was afforded the benefit of the doubt, but CUE is a very specific and rare kind of error, and the July 2014 Board decision did not contain CUE.  See Fugo, 6 Vet. App. at 43-44; 38 C.F.R. § 3.102.


ORDER

The motion to be revised or reversed the July 2014 Board decision on the basis of clear and unmistakable error (CUE) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


